960 A.2d 834 (2008)
In re VOTER REFERENDUM PETITION FILED AUGUST 5, 2008
Petition of Sean Connolly Casey.
No. 479 WAL 2008.
Supreme Court of Pennsylvania.
November 6, 2008.

ORDER
PER CURIAM.
AND NOW, this 6th day of November 2008, the Petition for Allowance of Appeal is GRANTED. The issues as framed by petitioner are:
(1) Whether the Allegheny County Drink Tax is a "tax imposed on nonresidents" within the meaning of 53 Pa.C.S. § 2962(b)?
(2) Whether the voters of Allegheny County may limit the rate of the Drink Tax by voter-initiated referendum?
The parties are also directed to address the following additional issues:
(3) Whether the referendum proposed by petitioner is binding or non-binding?
(4) If the referendum proposed by petitioner is non-binding, whether specific constitutional or statutory authority is required before such measures may be placed on the ballot.
In addressing these issues, the parties are directed to follow the principles of statutory interpretation set forth in the Statutory Construction Act, 1 Pa.C.S. § 1901, et seq., in order to ascertain the meaning of Section 2962(b) of the Municipalities Code, 53 Pa.CS. § 2962(b).